Exhibit 10.3

 

ASSIGNMENT AND ASSUMPTION OF PURCHASE AGREEMENT LETTER

 

For good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, the undersigned Inland Real Estate Acquisitions, Inc., an
Illinois corporation (“Assignor”) hereby assigns to IREIT LaGrange Hamilton DG,
L.L.C., a Delaware limited liability company, IREIT LaGrange Wares Cross DG,
L.L.C., a Delaware limited liability company, IREIT Brooks DG, L.L.C., a
Delaware limited liability company, IREIT Maryville DG, L.L.C., a Delaware
limited liability company, IREIT Valley DG, L.L.C., a Delaware limited liability
company, IREIT Daleville DG, L.L.C., a Delaware limited liability company and
IREIT Mobile Moffett DG, L.L.C., a Delaware limited liability company
(collectively, “Assignee”) all of Assignor’s right, title and interest to
purchase those properties leased to Dolgencorp, LLC which are located at (i)
2956 Hamilton Road, LaGrange, Georgia, (ii) 112 Wares Cross Road, LaGrange,
Georgia, (iii) 7768 Newnan Road, Brooks, Georgia, (iv) 109 Sam Houston School
Road, Maryville, Tennessee, (v) 4919 Lee Road 270, Valley, Alabama, (vi) 501 E.
Main Street, Daleville, Alabama and (vii) 5475 Moffett Road, Mobile, Alabama
(“Properties”) pursuant to that certain Purchase Agreement Letter between
Assignor, as purchaser, and Highwood Investments, LLC, as seller, dated
September 5, 2012 (the “Purchase Agreement Letter”).

 

By execution hereof by Assignee, Assignee for itself and its successors and
assigns hereby accepts the assignment and assumes all of the obligations of
Assignor under the Purchase Agreement with respect to the Properties.

 

This Assignment and Assumption of Purchase Agreement Letter is effective as of
the 28th day of December, 2012.

 

ASSIGNOR: Inland Real Estate Acquisitions, Inc., an Illinois corporation

 

By: /s G. Joseph Cosenza

 

Name: G. Joseph Cosenza

 

Title: President

 

 

ASSIGNEE:

 

IREIT LaGrange Hamilton DG, L.L.C., a Delaware limited liability company

 

By: IREIT DG SPE II Member, L.L.C., a Delaware limited liability company, its
Sole Member

 

By: Inland Real Estate Income Trust, Inc., a Maryland corporation, its Sole
Member

 

By: /s David Z. Lichterman

Name: David Z. Lichterman

Title: Treasurer/Chief Accounting Officer

 

IREIT LaGrange Wares Cross DG, L.L.C., a Delaware limited liability company

 

By: IREIT DG SPE II Member, L.L.C., a Delaware limited liability company, its
Sole Member

 

By: Inland Real Estate Income Trust, Inc., a Maryland corporation, its Sole
Member

 

By: /s David Z. Lichterman

Name: David Z. Lichterman

Title: Treasurer/Chief Accounting Officer

 

 

IREIT Brooks DG, L.L.C., a Delaware limited liability company

 

By: IREIT DG SPE II Member, L.L.C., a Delaware limited liability company, its
Sole Member

 

By: Inland Real Estate Income Trust, Inc., a Maryland corporation, its Sole
Member

 

By: /s David Z. Lichterman

Name: David Z. Lichterman

Title: Treasurer/Chief Accounting Officer

 

IREIT Maryville DG, L.L.C., a Delaware limited liability company

 

By: IREIT DG SPE II Member, L.L.C., a Delaware limited liability company, its
Sole Member

 

By: Inland Real Estate Income Trust, Inc., a Maryland corporation, its Sole
Member

 

By: /s David Z. Lichterman

Name: David Z. Lichterman

Title: Treasurer/Chief Accounting Officer

 

IREIT Valley DG, L.L.C., a Delaware limited liability company

 

By: IREIT DG SPE II Member, L.L.C., a Delaware limited liability company, its
Sole Member

 

By: Inland Real Estate Income Trust, Inc., a Maryland corporation, its Sole
Member

 

By: /s David Z. Lichterman

Name: David Z. Lichterman

Title: Treasurer/Chief Accounting Officer

 

 

IREIT Daleville DG, L.L.C., a Delaware limited liability company

 

By: IREIT DG SPE II Member, L.L.C., a Delaware limited liability company, its
Sole Member

 

By: Inland Real Estate Income Trust, Inc., a Maryland corporation, its Sole
Member

 

By: /s David Z. Lichterman

Name: David Z. Lichterman

Title: Treasurer/Chief Accounting Officer

 

 

IREIT Mobile Moffett DG, L.L.C., a Delaware limited liability company

 

By: IREIT DG SPE II Member, L.L.C., a Delaware limited liability company, its
Sole Member

 

By: Inland Real Estate Income Trust, Inc., a Maryland corporation, its Sole
Member

 

By: /s David Z. Lichterman

Name: David Z. Lichterman

Title: Treasurer/Chief Accounting Officer

 

 

